                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   QUINTARA BIOSCIENCES, INC.,
                                  11                  Plaintiff,                              No. C 20-04808

                                  12            v.
Northern District of California
 United States District Court




                                  13   RUIFENG BIZTECH INC., et al.,                          RESPONSE BY DISTRICT COURT
                                                                                              TO MANDAMUS PETITION
                                  14                  Defendants.

                                  15

                                  16

                                  17         Our Court of Appeals has invited a response to the issues presented in Quintara

                                  18   Biosciences, Inc.’s petition for a writ of mandamus regarding discovery procedures used in

                                  19   trade secret cases before the undersigned judge. Two points are worth discussing.

                                  20         First, trade secret cases are especially susceptible to pleading chicanery. Experience has

                                  21   shown that it is all too easy for a plaintiff to allege trade secrets with calculated vagueness,

                                  22   then use discovery to redefine the trade secrets to be whatever is found in defendant’s files. To

                                  23   ensure fair and efficient resolution of disputes, courts have a distinct interest in preventing

                                  24   parties from taking a shifting-sands approach to trade secret claims. California has addressed

                                  25   this recurring problem statutorily with Section 2019.210 of the California Code of Civil

                                  26   Procedure.

                                  27         Section 2019.210 requires the party alleging misappropriation to identify trade secrets

                                  28   with reasonable particularity before conducting discovery. As California state courts have
                                   1   noted, Section 2019.210 addresses many of the problems that arise from nonspecific

                                   2   identification of trade secrets:

                                   3                 First, it promotes well-investigated claims and dissuades the filing
                                                     of meritless trade secret complaints. Second, it prevents plaintiffs
                                   4                 from using the discovery process as a means to obtain the
                                                     defendant's trade secrets. Third, the rule assists the court in
                                   5                 framing the appropriate scope of discovery and in determining
                                                     whether plaintiff's discovery requests fall within that scope.
                                   6                 Fourth, it enables defendants to form complete and well-reasoned
                                                     defenses, ensuring that they need not wait until the eve of trial to
                                   7                 effectively defend against charges of trade secret misappropriation.
                                   8   Advanced Modular Sputtering, Inc. v. Sup. Ct., 132 Cal. App. 4th 826, 833–34 (Cal Ct. App.

                                   9   2005). While by no means a cure-all, Section 2019.210 ultimately aims to fix practical

                                  10   problems with trade secret litigation prior to discovery, to the benefit of both the parties and

                                  11   the trial court.

                                  12         Second, the undersigned usually applies a procedure akin to Section 2019.210 in trade
Northern District of California
 United States District Court




                                  13   secret cases, including in the Quintara action, in accordance with a district court’s inherent

                                  14   case-management authority. No. C 20-04808 WHA, Dkt. No. 87, at 2–3. A district court has

                                  15   inherent authority to manage discovery, which empowers it to set certain conditions on the

                                  16   parties before permitting discovery.

                                  17         This circuit court and the Supreme Court have recognized a district court’s discretionary

                                  18   right to manage its docket by sanctioning parties unable to abide by requirements imposed on

                                  19   discovery (or any other phase of litigation). See Dietz v. Bouldin, 136 S. Ct. 1885, 1891–92

                                  20   (2016); Jeff D. v. Otter, 643 F.3d 278, 289 (9th Cir. 2011); Yusov v. Yusuf, 892 F.2d 784, 787

                                  21   (9th Cir. 1989); see also FRCP 12(f), 37(b).

                                  22         Pursuant to a district court’s discretionary power, the undersigned judge crafted a case

                                  23   management procedure aligned with Section 2019.210 requiring trade secret claimants to

                                  24   submit a statement particularizing the alleged secrets at issue prior to continuing on to

                                  25   discovery. To achieve the stated benefits of this procedure, the undersigned may enforce the

                                  26   requirement by striking those allegations from the pleadings if claimants fail to reasonably

                                  27   articulate their trade secrets allegations as ordered. Substantively, this practice aligns with this

                                  28   circuit court’s holding that Section 2019.210 standards can apply in federal trade secret
                                                                                        2
                                   1   litigation. See InteliClear, LLC v. ETC Global Holdings., Inc., 978 F.3d 653, 657–58, 658 n. 1

                                   2   (9th Cir. 2020). In sum, using a trade secret procedure based in part on Section 2019.210 is an

                                   3   important tool in preserving fair and efficient litigation in the district courts.

                                   4

                                   5

                                   6   Dated: May 27, 2021

                                   7

                                   8
                                                                                                 WILLIAM ALSUP
                                   9                                                             UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
